DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 8/22/2019, 9/12/2019 and 11/7/2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
3.	The drawings were received on 7/7/2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackenberg et al (US 20130316236 A1) in view of Chiang et al (US 2009/0035664 Al).
Regarding claims 1 and 9, Hackenberg discloses preparing a raw electrode by the embedding of oxidized active material particles in the electrically conductive metallic porous structure wherein the electrode is an anode of a lithium ion cell and the active material particles are anode active material particles comprising Si and/or Sn [paragraph 0009, 0011, 0016, 0032, 0039, 0057]. Hackenberg does not disclose 
Therefore, for preparation of the anode and dry etching of the anode comprise the system.
Regarding claim 2, Chiang teaches that the electrode may be formed from a unitary material, e.g., formed using laser micromachining, dry etching processes such as plasma or reactive ion etching, wet chemical etching, or similar techniques [paragraph 0045].
Regarding claim 3, Chiang teaches that the pores facilitate transport of Li+ or other ions from the electrode to the electrolyte [paragraph 0065].
Regarding claim 4, Chiang teaches that the interior space defined by the walls of the electrode is filled with a colloidal suspension, the colloidal particles being the 
Regarding claim 5, Chiang teaches providing additive compounds that stabilize the solid-electrolyte interface (SEI) between the electrode and the electrolyte, improve the temperature range over which the battery may be used, provide flame retardance, suppress gas formation, and/or retard the growth of lithium dendrites [paragraph 0090].
Regarding claim 8, Hackenberg teaches a lithium ion cell (battery) which includes an anode, a cathode, a separator and electrolyte [Abstract; paragraph 0007, 0009, 0037]. 
9.	Claims 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hackenberg et al (US 20130316236 A1) in view of Chiang et al (US 2009/0035664 Al) as applied in claim 1 and further in view of Liu et al (US 20190027788 A1).
Regarding claim 6, Hackenberg/Chiang remains silent about an electrically conductive metallic porous structure as the porous supporting structure. However, Liu teaches anode active material are sprayed on Ni foams; Ni foams are electrically conductive metallic porous structures [paragraph 0163]; coating of the anode active material layer inserts or embeds the active material particles in the electrically conductive metallic porous structures. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
Regarding claim 7, Liu teaches that the anode is typically made by (a) preparing a slurry of anode active material particles (e.g. graphite or Si particles), a conductive 

Regarding claim 10, Hackenberg teaches that the electrode is an anode of a lithium ion cell and the active material particles are anode active material particles comprising Si and/or Sn [paragraph 0009, 0011, 0016, 0032, 0039, 0057]. Hackenberg/Chiang remains silent about an electrically conductive metallic porous structure as the porous supporting structure. However, Liu teaches anode active material are sprayed on Ni foams; Ni foams are electrically conductive metallic porous structures [paragraph 0163]; coating of the anode active material layer inserts or embeds the active material particles in the electrically conductive metallic porous structures. Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723